828 A.2d 206 (2003)
In re Horace H. PEREZ, Respondent,
A Member of the Bar of the District of Columbia Court of Appeals.
No. 02-BG-660.
District of Columbia Court of Appeals.
Submitted March 11, 2003.
Decided July 10, 2003.
Before SCHWELB, RUIZ and REID, Associate Judges.
PER CURIAM:
This case arises from Respondent's representation of Mr. Raul Martinez with respect to immigration matters. The Board on Professional Responsibility ("Board"), having adopted and incorporated the findings of fact and conclusions of law of a Hearing Committee, and having reviewed and modified the Hearing Committee's recommended sanction,[1] has recommended that respondent be suspended from the practice of law in the District of Columbia for a period of sixty days for protracted neglect and intentional conduct that resulted in prejudice and damage to a vulnerable client. The Board adopted the Hearing Committee's recommendation that the Respondent make restitution to Mr. Martinez in the amount of $350 (with interest) and that reinstatement be conditioned upon proof of fitness to practice law in the District of Columbia.
Bar Counsel has filed no exception to the Board's recommendation. Although Respondent indicated that he excepted to the Board's report and recommendation, he has filed no brief with this court.[2] Our "review of the Board's report should be *207 deferential where respondent has bypassed the opportunity to identify and brief issues." In re Dubow, 729 A.2d 886, 887 (D.C.1999) (citing In re Goldsborough, 654 A.2d 1285, 1287-88 (D.C.1995)) (noting that Respondent initially excepted but failed to file a brief with this court identifying the issues on appeal).
ORDERED that Horace Hugo Perez shall be suspended from the practice of law in the District of Columbia for a period of sixty (60) days with reinstatement conditioned upon a showing of fitness to practice law;[3] it is
FURTHER ORDERED that Horace Hugo Perez shall be required to make restitution to Mr. Raul Martinez in the amount of $350 with interest as calculated by the Board in its recommendation.
So ordered.
NOTES
[1]  The Hearing Committee recommended a thirty day suspension.
[2]  Respondent was granted three extensions of time to file his brief and, when none was filed, was notified on October 19, 2002, that the case would be submitted to the court on the basis of the Board's report.
[3]  Pursuant to D.C. Bar R. XI, § 14, the Respondent is required to notify all clients and attorneys for adverse parties about the suspension and, pursuant to Rule XI, § 14(g), to maintain records showing compliance with § 14 as a possible condition of eventual reinstatement. See In re Hagos, 616 A.2d 343, 343 (D.C.1992). Furthermore, pursuant to D.C. Bar R. XI, § 16(C) "eligibility for reinstatement after suspension . . . shall not begin until the period of suspension . . . has elapsed following the attorney's compliance with section 14." See id. (internal quotation omitted).